1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWRENCE WALLACE,                   Case No. EDCV 17-1794 MWF (SS)

12                    Plaintiff,         ORDER ACCEPTING FINDINGS,

13         v.                            CONCLUSIONS AND RECOMMENDATIONS

14   UNITED STATES OF AMERICA,           OF UNITED STATES MAGISTRATE

15                    Defendant.         JUDGE

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second
18   Amended Complaint, all the records and files herein, and the Report
19   and Recommendation of the United States Magistrate Judge.       The time
20   for filing Objections to the Report and Recommendation has passed
21   and no Objections have been received.          Accordingly, the Court
22   accepts and adopts the findings, conclusions and recommendations
23   of the Magistrate Judge.
24

25         IT IS ORDERED that the Second Amended Complaint is dismissed
26   and   Judgment   shall   be   entered   dismissing   this   action   with
27   prejudice.
28
1         IT IS FURTHER ORDERED that the Clerk serve copies of this
2    Order and the Judgment herein on Plaintiff at his current address
3    of record.
4

5         LET JUDGMENT BE ENTERED ACCORDINGLY.
6

7    DATED: July 30, 2019
8

9                                        MICHAEL W. FITZGERALD
                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
